Citation Nr: 1539096	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-38 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee bursitis.

3.  Entitlement to an initial evaluation in excess of 10 percent for cervical strain.

4.  Entitlement to an initial evaluation in excess of 10 percent for temporomandibular joint internal derangement with myofascial dysfunction (TMJ disability).

5.  Entitlement to an initial compensable evaluation for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of January 2009 and March 2009.  In July 2015, the Veteran and his wife appeared at a videoconference hearing in San Antonio, Texas, held before the undersigned.  At the Board hearing, the undersigned fully explained the issues, discussed the elements required for the claims, including the elements found to be missing in the rating decisions on appeal, and suggested the submission of evidence that may have been overlooked.  The actions taken herein are based, in significant part, on testimony elicited at the hearing, and the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The Veteran filed a claim for service connection for headaches, as secondary to his temporomandibular joint disability, in August 2015.  See also October 2008 and May 2011 VA dental and oral examinations.  The claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and therefore the Board does not have jurisdiction over the claim.  The claim is referred to the AOJ for appropriate action.  

The issues of entitlement to higher ratings for left knee bursitis and cervical strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right shoulder disability, diagnosed as right shoulder tendonitis and muscle strain, had its onset during the Veteran's period of active duty.  

2.  The Veteran's TMJ is manifested by a functional inter-incisal range of 15 mm.  

3.  On July 22, 2015, prior to the promulgation of a decision in the appeal, the Board received testimony from the appellant that a withdrawal of the appeal as to the issue of entitlement to a compensable rating for erectile dysfunction is requested.


CONCLUSIONS OF LAW

Right shoulder tendonitis and muscle strain was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for an initial rating of 30 percent for service-connected TMJ disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.150, Diagnostic Code 9905 (2015).  

3.  The criteria for withdrawal of an appeal of the issue of entitlement to a compensable rating for erectile dysfunction by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Right Shoulder Disability

In view of the favorable outcome of the appeal concerning this issue, compliance with VA's duties to assist and notify need not be discussed.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

At his Board hearing, the Veteran testified that he had been treated for his right shoulder several times in service.  He stated that he had dislocation of his shoulder during service, and has had occasional dislocations since service.  

Service treatment records do not reveal any right shoulder dislocations during service.  However, he did have muscle strain related to the right shoulder in August 2001, after lifting a heavy item at work.  He reported being unable to lift his arm to salute.  In February 2002, he had pain to the right infra-scapular and paracervical area.  In June 2004, he complained of pain and a popping sound during a parade rest for 1 1/2 hours.  

A VA joints examination in October 2008 noted right biceps tendonitis, characterized as minimal.  


On a VA joints examination in June 2011, the Veteran complained of joint pain and stiffness.  On examination, there was crepitus, mild acromioclavicular joint tenderness, and some mild tenderness over the biceps tendon groove.  He had full range of motion, but there was objective evidence of pain in the last 5 degrees of motion in each direction.  No abnormalities were disclosed on X-rays.  The diagnosis was right shoulder tendonitis and muscle strain.  The examiner concluded that the Veteran's current right shoulder condition was at least as likely as not caused by or the result of military service, noting that tendonitis may be associated with prior injury and overuse, and that inflammation of the bicipital tendon was often associated with some sort of trauma or overuse, and usually associated with rotator cuff disease.  

In view of these factors, which include in-service symptoms shown in service treatment records, credible lay testimony, and a positive nexus opinion, service connection for a right shoulder disability, most recently diagnosed as right shoulder tendonitis and muscle strain, is warranted.  The benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Higher Rating for TMJ Disability

At his Board hearing before the undersigned, the Veteran and his representative stated that there was medical evidence of record showing that the Veteran's TMJ met the criteria for a 30 percent rating.  The Veteran testified that he would be satisfied with a 30 percent rating, if entitlement to such was demonstrated by the evidence currently of record.  As discussed below, the Board finds that the entitlement to a 30 percent rating has been established.  This constitutes a full grant of the benefit sought.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the outcome is favorable to the Veteran, and compliance with VA's duties to assist and notify need not be discussed.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Although the disability must be considered in the context of the whole recorded history, including service treatment records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). If the disability has undergone varying and distinct levels of severity throughout the appeal period, staged ratings may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Id.  

On a VA dental and oral examination in October 2008, there was a click in the left TMJ on opening with an occasional catch on opening.  The Veteran was able to open 60 mm inter-incisally.  X-rays revealed subluxation of his condyles on wide opening with the condyles being well anterior to the mandibular eminence.  The examiner concluded that the Veteran had hypermobile temporomandibular joints with probable internal derangement, especially to the left TMJ.  He also had a moderate amount of myofascial pain dysfunction associated with his temporalis and masseter muscles. 

On a VA dental and oral examination in May 2011, the left temporomandibular joint is tender.  The maximum opening without pain was 15 mm.  With pain, the most he would open to was 22 mm.  His right, left, and protrusive excursions he has limited left lateral excursion because of pain, about 50 percent of normal.  X-ray revealed narrowed joint spaces, especially on the left TMJ.  His present diagnosis was anterior lateral displacement of the disc in the left temporomandibular joint.  He had muscle tenderness to the temporalis and masseter muscles consistent with myofascial pain dysfunction. 


The Veteran's temporomandibular articulation disability is currently rated at 10 percent under 38 C.F.R. § 4.150, Diagnostic Code 9905.  A 10 percent rating is assigned where there is either 31 to 40 mm of motion of the inter-incisal range of the temporomandibular articulation or 0-4 mm of lateral excursion.  A 20 percent rating is assigned where there is 21 to 30 mm of motion of the inter-incisal range of the temporomandibular articulation.  A 30 percent rating is indicated when the inter-incisal range of temporomandibular articulation is limited to 11 to 20 mm.  

A note to Diagnostic Code 9905 states that ranges for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion; and because a 10 percent rating is the highest schedular rating for lateral excursion, it will not be discussed in light of the fact that the Veteran is already receiving a10 percent rating for his limitation of temporomandibular function.

At the time of the October 2008 VA examination, the Veteran had hypermobile TMJs, i.e., the inter-incisal opening was abnormally wide, to 60 mm, and he was noted to have probable internal derangement.  By the time of the May 2011 examination, he was only able to open to 22 mm, but that was with pain; the maximum opening without pain was to 15 mm.  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Without considering the additional limitation due to pain, the Veteran would be entitled to a higher rating of 20 percent.  The Board finds that the additional limitation due to pain results in functional loss of motion to 15 mm.  Accordingly, the level of disability more closely approximates the criteria for 30 percent rating, which contemplates inter-incisal range of motion from 11 to 20 mm.  Therefore, a 30 percent rating is warranted.  See 38 C.F.R. § 4.7; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The benefit-of-the-doubt rule has again been applied.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  

As mentioned above, at his Board hearing before the undersigned, the Veteran testified that he would be satisfied with a 30 percent rating; therefore, this decision constitutes a full grant of the benefit sought as to the issue of entitlement to a higher initial evaluation for the TMJ disability; therefore, a discussion of why he does not meet the criteria for an even higher rating is not necessary.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

III.  Compensable Rating for Erectile Dysfunction

Concerning the claim for a compensable rating for erectile dysfunction, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  An appeal may be withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b)(1).  

In the present case, the appellant withdrew the appeal as to the issue of entitlement to a compensable rating for erectile dysfunction on the record at his July 2015 Travel Board Hearing.  There remain no allegations of errors of fact or law for appellate consideration, concerning that issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Service connection for a right shoulder disability, diagnosed as right shoulder tendonitis and muscle strain, is granted.

An initial rating of 30 percent for the service-connected TMJ disability is granted.  

The appeal as to the issue of entitlement to a compensable rating for erectile dysfunction is dismissed.

REMAND

With respect to the issues of entitlement to higher ratings for left knee bursitis and cervical strain, at his Board hearing, the Veteran testified that these conditions had worsened since his last examination, which was in June 2011.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Therefore, he should be scheduled for a current examination.  In addition, any available treatment records pertaining to these conditions should be obtained as well.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records dated from July 2011 to the present, in particular, all records of evaluations and/or treatment for knee and/or cervical spine complaints, including any imaging study reports.  

2.  Ask the Veteran to identify and authorize the release of all private treatment records which show the current or recent status of his left knee and/or cervical spine conditions, to include any imaging studies, such as X-rays.  Obtain any such records adequately identified.

3.  Then, arrange for an appropriate examination to evaluate the current manifestations and severity of the Veteran's service-connected: 
* Left knee bursitis 
* Cervical strain.  
The VBMS electronic claims file should be available to the examiner in conjunction with the examination, and all tests and studies deemed necessary should be accomplished.  All pertinent signs and symptoms necessary for rating the disabilities should be reported in detail.  Particularly in view of the Veteran's testimony that he experiences pain running from the neck into the right arm, the examination must address whether the cervical spine disability has associated neurological symptoms, as distinct from symptomatology associated with the right shoulder tendonitis and muscle strain for which service connection has been granted in this decision.  

4.  After completion of the above and any additional development deemed necessary, readjudicate the claims for higher initial ratings for the service-connected left knee bursitis and cervical strain, to include separately rating any neurological manifestations of the cervical strain that may be present.  If the decision as to any claim on appeal remains less than a full grant of the benefit sought, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


